      Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 1 of 25 PageID #:2080




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 WAUSAU UNDERWRITERS
 INSURANCE COMPANY, a Wisconsin
 company, and EMPLOYERS
 INSURANCE COMPANY OF                              Case No. 17-cv-5952
 WAUSAU, a Wisconsin company,
                                                   Judge Mary M. Rowland
 Plaintiffs,

 v.

 THE CINCINNATI INSURANCE
 COMPANY, an Ohio company,

 Defendant.

                      MEMORANDUM OPINION AND ORDER

      This is an insurance coverage dispute arising out of a personal injury case brought

against Vita Food Products, Inc. by an employee of Painters USA, Inc. The employee

was seriously injured while working at a Vita Food facility in Chicago and brought a

negligence action in state court against Vita Food. After trial, a jury reached a verdict

in favor of the employee. Plaintiff insurance companies in this case paid the $8.96

million judgment on behalf of Vita Food. Plaintiffs filed this lawsuit seeking a

declaratory judgment that Defendant Cincinnati Insurance Company is liable to

contribute its share of the judgment. Parties have filed cross motions for summary

judgment.

      For the reasons stated below, Plaintiffs’ motion for summary judgment [36] is

denied and Cincinnati’s motion for summary judgment [43] is granted.




                                                                                       1
  Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 2 of 25 PageID #:2081




                      SUMMARY JUDGMENT STANDARD

   Summary judgment is proper where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

A genuine dispute as to any material fact exists if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The substantive law controls which facts are

material. Id. After a “properly supported motion for summary judgment is made, the

adverse party must set forth specific facts showing that there is a genuine issue for

trial.” Id. at 250 (internal quotations omitted).

   The Court “consider[s] all of the evidence in the record in the light most favorable

to the non-moving party, and [] draw[s] all reasonable inferences from that evidence

in favor of the party opposing summary judgment.” Skiba v. Ill. Cent. R.R. Co., 884

F.3d 708, 717 (7th Cir. 2018) (internal citation and quotations omitted). In doing so,

the Court gives the non-moving party “the benefit of reasonable inferences from the

evidence, but not speculative inferences in [its] favor.” White v. City of Chi., 829 F.3d

837, 841 (7th Cir. 2016) (internal citations omitted). “The controlling question is

whether a reasonable trier of fact could find in favor of the non-moving party on the

evidence submitted in support of and opposition to the motion for summary

judgment.” Id. (citation omitted).

   When cross-motions for summary judgment are filed, the Court construes all facts

and draws all reasonable inferences in favor of the party against whom the motion



                                                                                       2
    Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 3 of 25 PageID #:2082




was filed. Indianapolis Airport Auth. v. Travelers Prop. Cas. Co. of Am., 849 F.3d 355,

361 (7th Cir. 2017). The Court treats the motions “separately in determining whether

judgment should be entered in accordance with Rule 56.” Marcatante v. City of Chi.,

657 F.3d 433, 439 (7th Cir. 2011). See also Kreg Therapeutics, Inc. v. VitalGo, Inc.,

919 F.3d 405, 416 (7th Cir. 2019) (“Each cross movant for summary judgment bears

a respective burden to show no issue of material fact with respect to the claim.”).

                                      BACKGROUND 1

    I.    Underlying Action

    In early 2011, Vita Food’s Maintenance Manager Martin Morse (“Morse”)

contacted Painters USA, Inc. (“Painters”) to obtain a bid for a painting project

planned for the Vita Food Facility in Chicago. (PSOF ¶ 8). 2 Painters’ Vice President,

Paul Cook (“Cook”), visited the facility and sent a proposal for the work. (PSOF ¶ 9).

After work was underway, on June 30, 2011, Painters’ employee, Nardo Ovando

(“Ovando”), was injured in an accident at the Vita Food Facility and experienced a

traumatic brain injury (“Ovando Accident”). (PSOF ¶28; DSOF ¶21). Ovando and his

wife sued Vita Food in the Circuit Court of Cook County (the “Underlying Action”).




1The facts in this Background section are undisputed unless otherwise noted. Plaintiffs’ Rule
56.1 Statement of Facts (Dkt. 38) is abbreviated as “PSOF”. Defendant’s Rule 56.1 Statement
of Facts (Dkt. 45) is abbreviated as “DSOF”. Defendant responded to Plaintiffs’ Statement of
Facts and provided a Statement of Additional Facts in Dkt. 51. Plaintiffs responded to
Defendant’s Statement of Facts and provided a Statement of Additional Facts in Dkt. 49.
Plaintiffs responded to Defendant’s Statement of Additional Facts at Dkt. 55.

2This Court has subject matter jurisdiction over this case under 28 U.S.C. § 1332 and the
amount in controversy exceeds $75,000. (PSOF ¶4). It is also undisputed that Illinois law
applies. (Id. ¶6). In addition, Illinois National Insurance Company was terminated as a
defendant on October 25, 2018. (Dkt. 31).
                                                                                           3
  Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 4 of 25 PageID #:2083




At trial, Ovando alleged a negligence claim and sought damages from Vita Food for

his injuries, pain and suffering, and for medical care and services. His wife brought

a loss of consortium claim. (PSOF ¶32). When the complaint was filed against it, Vita

Food demanded insurance coverage (defense and indemnity) from Cincinnati as an

additional insured under the commercial package insurance policy Cincinnati issued

to Painters. (PSOF ¶33). Cincinnati initially refused to defend or indemnify Vita

Food. (PSOF ¶34).

   In February 2017, a jury returned a verdict in favor of Ovando and his wife and

against Vita Food. (PSOF ¶36). On February 9, 2017, a money judgment was entered

against Vita Food for $8.96 million. (PSOF ¶37). Cincinnati has not paid any part of

that judgment. (PSOF ¶39).

   II.   Parties and Policies

   Plaintiffs Wausau Underwriters Insurance Company (“Wausau”) and Employers

Insurance Company of Wausau (“Employers”) are Wisconsin corporations with their

principal places of business in Boston, Massachusetts. (PSOF ¶¶1-2). Defendant

Cincinnati Insurance Company (“Cincinnati”) is an insurance company organized

and existing under the laws of the state of Ohio, with its principal place of business

in Fairfield, Ohio. (PSOF ¶3).

   Cincinnati issued Policy No. EPP 000 91 32 to Painters for the policy period of

January 15, 2011 to January 15, 2012 (the “Cincinnati Policy”). (PSOF ¶ 19). The

Cincinnati Policy contains Commercial General Liability (“CGL”) and Commercial

Umbrella/Excess Liability. (PSOF ¶20). The CGL coverage part of the Cincinnati



                                                                                    4
  Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 5 of 25 PageID #:2084




Policy provides primary-level coverage with limits of liability of $1,000,000 per

occurrence subject to a $2,000,000 general aggregate and a $2,000,000 products-

completed operations aggregate. (Id.). The Cincinnati Policy contains an endorsement

regarding coverage afforded to additional insureds. (DSOF ¶13).

   Vita Food’s only means to seek coverage under the Cincinnati Policy, as provided

by the Additional Insured Endorsement, is to demonstrate that an agreement or

contract was entered into between Painters and Vita Food requiring such insurance

coverage. (DSOF ¶17). The terms of the Cincinnati Policy require that the contract or

agreement, whether oral or written, requiring additional insured coverage be in effect

and that it be executed prior to the “occurrence” for which coverage is sought. (DSOF

¶19). The Certificate of Insurance, which lists Vita Food as the Certificate Holder,

was issued July 1, 2011, the day after the Ovando Accident. (DSOF ¶24).

   Wausau issued to Vita Food a CGL policy, Policy No. TBJ-Z91-449649-031, with

a policy period of June 19, 2011 to June 19, 2012 (the “Wausau Policy”). The Wausau

Policy provides CGL coverage with limits of liability of $1,000,000 per occurrence

subject to a $2,000,000 general aggregate and a $2,000,000 products-completed

operations aggregate. (PSOF ¶23). Employers issued to Vita Food a commercial

umbrella policy, Policy No. THC-Z91-449649-041, with a policy period of June 19,

2011 to June 19, 2012 (the “Employers Policy”). The Employers Policy provides

umbrella liability coverage with limits of liability of $10,000,000 per occurrence

subject to a $10,000,000 aggregate. (PSOF ¶24).




                                                                                    5
    Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 6 of 25 PageID #:2085




    III.   Cincinnati’s Declaratory         Judgment       Action,    Seventh     Circuit
           Decision, and Settlement

    On July 19, 2013, Cincinnati filed a declaratory judgment action, Cincinnati

Insurance Co. v. Vita Food Products, Inc., No. 1:13-cv-5181, N.D. Ill., seeking a

declaration that it did not owe coverage to Vita Food under the policy it issued to

Painters. (PSOF ¶40). The District Court granted summary judgment in favor of

Cincinnati (2015 U.S. Dist. LEXIS 11521 (N.D. Ill. Jan. 30, 2015)) but on appeal, the

Seventh Circuit reversed and remanded the case for further proceedings (808 F.3d

702). (PSOF ¶42). The Seventh Circuit held that “if Vita can prove that there was an

oral agreement to add it as an additional insured prior to the accident in Ovando, it

will be entitled to coverage under Cincinnati Insurance’s policy.” (DSOF ¶42).

    Following the Seventh Circuit decision, Vita Food and Cincinnati agreed to settle

the duty to defend claim and Cincinnati agreed to pay a portion of Vita Food’s defense

costs in the Underlying Action. (PSOF ¶43). Cincinnati and Vita Food reached this

agreement in 2016 subject to a reservation of rights with respect to possible

indemnity coverage. (DSOF ¶43). 3 The parties dispute whether Vita Food and

Cincinnati later reached an oral settlement agreement in January 2017 to settle Vita

Food’s claim that it was an additional insured and was owed indemnity coverage by

Cincinnati under the Cincinnati Policy. After the jury verdict in the Underlying




3 Given the reversal by the Seventh Circuit and subsequent dismissal without prejudice by
the district court, there has been no ruling about whether Cincinnati owes Vita Food a duty
to indemnify. See PSOF ¶44. (Vita Food and Cincinnati settled the duty to defend claim. Id.
¶43.)
                                                                                         6
     Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 7 of 25 PageID #:2086




Action, Cincinnati sent a settlement check to Vita Food on February 15, 2017 but Vita

Food did not cash it. (PSOF ¶54).

                                          ANALYSIS

      I.     Parties’ Summary Judgment Motions

      Plaintiffs argue that because they paid the entirety of the $8.96 million judgment

in the Underlying Action on Vita Food’s behalf, Vita Food’s rights to recover from

Cincinnati under its policy, in full or partial satisfaction of the judgment, are

transferred to Plaintiffs. (Dkt. 37 at 12). They request judgment on all counts against

Cincinnati: (1) Count I (Declaratory Judgment as to Cincinnati CGL Coverage); (2)

Count II (Declaratory Judgment as to Cincinnati Commercial Umbrella/Excess

Liability Coverage); (3) Count IV (Equitable Contribution); and, in the alternative,

(4) Count V (Equitable Subrogation). Plaintiffs also request summary judgment in

their favor on Cincinnati’s fifth affirmative defense (prior settlement). (Id. at 7). 4 In

its motion, Cincinnati argues that it is entitled to summary judgment because Vita

Food was not an additional insured on its policy and because it had an oral settlement

agreement with Vita Food, and therefore it owes no sums to Plaintiffs based on their

claims of equitable contribution and equitable subrogation. (Dkt. 44). 5




4 Cincinnati’s fifth affirmative defense states: “Plaintiffs’ claims against Cincinnati are
barred pursuant to the agreement between Cincinnati and Vita Food with respect to the
resolution of Vita Food’s request for insurance coverage in return for the payment of $500,000
toward the amount paid to satisfy the judgment in the Underlying Action.” (Dkt. 20 at 38).

5   Cincinnati’s request for oral argument on the motions (Dkt. 43) is denied.


                                                                                            7
  Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 8 of 25 PageID #:2087




   The parties’ cross motions involve two main disputes: (1) whether Painters and

Vita Food reached an oral agreement in Spring 2011 to add Vita Food as an additional

insured to Painters’ insurance policy with Cincinnati; and (2) whether Cincinnati and

Vita Food reached an oral settlement agreement in January 2017 to settle Vita Food’s

coverage claim against Cincinnati.

   II.    Oral Agreement to Provide Indemnification Coverage

    In Cincinnati Ins. Co. v. Vita Food Prods., the Seventh Circuit held that “if Vita

can prove that there was an oral agreement to add it as an additional insured prior

to the accident to Ovando, it will be entitled to coverage under Cincinnati Insurance’s

policy.” 808 F.3d 702, 705 (7th Cir. 2015). Plaintiffs here, Vita Food’s insurers, argue

that it is an undisputed fact that Vita Food and Painters made that oral agreement

and therefore Cincinnati must pay its portion of the judgment from the Ovando

Lawsuit. However neither party has met their burden to show that summary

judgment on the issue is warranted. There is a genuine issue of fact whether Painters

and Vita Food had an oral agreement to add Vita Food as an additional insured to

the Cincinnati Policy.

   In Illinois, an oral agreement is binding “so long as there is an offer, an acceptance,

and a meeting of the minds as to the terms of the agreement.” Ins. Ben. Grp., Inc. v.

Guarantee Tr. Life Ins. Co., 2017 IL App (1st) 162808, ¶ 46, 91 N.E.3d 950, 964 (2017)

(citation and quotations omitted). “The existence of an oral contract, its terms, and

the intent of the parties is a question of fact…It may become a question of law,

however, if the facts are undisputed and there can be no difference in the judgment



                                                                                        8
  Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 9 of 25 PageID #:2088




of reasonable men as to the inferences to be drawn from them.” Podolsky v. Alma

Energy Corp., 143 F.3d 364, 369 (7th Cir. 1998) (citation and quotations omitted).

   The only two individuals involved in the alleged oral contract were Vita Food’s

Maintenance Manager Morse and Painters’ Vice President Cook. (Dkt. 37 at 14).

Morse and Cook were both deposed in 2014 and again in 2018, and Morse also

provided a declaration in 2014. (Cook 2014 Dep. (Dkt. 45-3); Cook 2018 Dep. (Dkt. 45-

8); Morse 2014 Dep. (Dkt. 45-2); Morse 2018 Dep. (Dkt. 45-7); Morse Decl. (Dkt. 38-

1)). A review of the depositions and Morse’s declaration does not support Plaintiffs’

contention that Morse had a “clear recollection of the oral contract.” (Dkt. 37 at 15).

Instead the testimony shows Morse’s and Cook’s different accounts of their

discussions about insurance. The question comes down to one of credibility.

   Morse’s 2014 deposition provides few details about the alleged oral contract. The

extent of the information about the alleged oral contract is from this exchange:

   Q:[Y]ou indicated that you’ve had some conversations about this oral agreement
with Mr.—you had some agreement with Mr. Cook regarding seeking additional
insured coverage, correct?

   A: Yes.

   (Morse 2014 Dep. p. 24). In his 2018 deposition, Morse provided some additional

information, but that information conflicts with his 2014 declaration. In his 2018

deposition, Morse was asked when he made the request to Cook for Vita Food to be

named as an additional insured. He did not give any time frame, but responded that

it was when Cook came into the Vita Food facility: he “brought a guy in, his

supervisor, that was going to run the job. And we went over the areas to be painted I



                                                                                     9
  Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 10 of 25 PageID #:2089




think at that time.” (Morse 2018 Dep. pp. 31-32). In Morse’s 2014 declaration

however, he states that in April or May 2011, he “called Mr. Cook to discuss the

terms…of a potential agreement…[and] told Mr. Cook that Vita needed to be an

additional insured under Painter’s policy of insurance.” (Morse Decl. ¶4).

   As to Cook’s testimony, Plaintiffs argue that he did not dispute the existence of an

oral agreement, “only that he did not recall its specifics.” (Dkt. 37 at 14). That

mischaracterizes Cook’s testimony. He did not concede that he agreed to add Vita

Food as an additional insured on the Cincinnati Policy. During his 2014 deposition,

when asked if “prior to doing any work for Vita, Painters agreed to provide insurance

coverage for Vita in connection with Painters’ work,” Cook responded “yes”. (Cook

2014 Dep. p. 24). But during that same deposition, when asked if he “believe[d] that

Painters had done everything it would have needed to do to ensure that Vita would

have been an additional insured under Painters' insurance…” Cook responded, “I

don’t know that we were asked. We don’t do that unless we’re asked for additional

insured.” (Id. at p. 28). In his 2018 deposition, when asked, “what did Painters do to

make sure that Vita would be added as an additional insured on the Cincinnati policy

prior to beginning work?” Cook responded, “[W]e weren’t asked to.” (Cook 2018 Dep.

p. 24). Plaintiffs stress that in 2014 in response to the question, “Mr. [Morse]

communicated to you…that it was important that Vita be covered by Painter’s

insurance coverage, correct?”, Cook responded he “may have.” (Cook 2014 Dep. at p

27; Dkt. 37 at 14). At best this shows Morse made that statement. It does not show




                                                                                    10
    Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 11 of 25 PageID #:2090




that Cook and Morse had a meeting of the minds about Vita Food being an additional

insured on Painter’s policy.

    This is not a case where Morse recalled specific facts about an oral agreement that

Cook did not remember. Cook’s testimony shows he recalled discussing with Morse

that Painter’s had insurance coverage, but Cook’s recollection was Painters was not

asked to add Vita Food on the Cincinnati Policy as an additional insured. (Cook 2018

Dep. pp. 24, 46-48). 6

    Just as Plaintiffs failed to show there is no genuine dispute that an oral agreement

existed, Cincinnati has failed to show there is no genuine dispute that an oral

agreement did not exist. The Court does not agree with Cincinnati that it is “clear”

from Morse’s and Cook’s testimonies that there was no such agreement. (Dkt. 44 at

9). As Cincinnati acknowledges, Morse’s and Cook’s sworn testimonies about their

discussions are contradictory. (Id. at 10). That means there is a genuine issue for a

jury to decide. As to Cincinnati’s argument that the certificate of insurance was

issued the day after the accident (id. at 10), the Seventh Circuit has already rejected

that argument. Cincinnati Ins. Co., 808 F.3d at 705 (“Cincinnati Insurance calls [the

certificate of insurance] a precondition to insuring Vita against liability for the

accident to Ovando….But the language of the certificate indicates that it isn't a

precondition to anything; it's just information.”).



6 In 2014, Cook was asked whether he agreed to add Vita Food as an additional insured and
responded by saying, “I don’t know that we were asked”, and in 2018, he responded by saying,
“we weren’t asked to.” Whether Cook’s change in testimony calls into question his credibility
is a question for the jury. Mullin, 732 F.3d at 778-79.


                                                                                          11
    Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 12 of 25 PageID #:2091




    Therefore, weighing the witnesses’ credibility and their accounts of their

discussions about insurance are questions for a jury. See Mullin v. Temco Mach., Inc.,

732 F.3d 772, 778-79 (7th Cir. 2013) (credibility issues should be resolved by a jury,

not at summary judgment). 7

    Although this Court has found that there is a genuine issue of fact about whether

Vita Food and Painters orally agreed to add Vita Food as an “additional insured” on

the Cincinnati Policy, Cincinnati is entitled to judgment as a matter of law because,

as discussed below, the evidence shows that it reached a settlement with Vita Food

to release Vita Food’s duty to indemnify claim.

    III.     Oral Settlement Agreement

           A. Cincinnati Argues that it Reached a Settlement with Vita Food

    In its summary judgment motion, Cincinnati argues that it reached an oral

settlement agreement with Vita Food on January 25, 2017 to pay $500,000 in

exchange for Vita Food releasing its claim that Cincinnati had a duty to indemnify it

under Cincinnati’s policy issued to Painters. (Dkt. 44 at 5-6, 13).

    “Illinois encourages the settlement of claims and, to that end, settlement

agreements may be oral.” Kim v. Alvey, Inc., 322 Ill. App. 3d 657, 669, 749 N.E.2d

368, 378 (2001); Reiter v. Sears, Roebuck & Co., 1995 U.S. Dist. LEXIS 13330, at *4-

5 (N.D. Ill. Sep. 11, 1995) (“settlement of claims is encouraged as a matter of public


7 Indeed, in Cincinnati Ins. Co. v. Vita Food Prods, based on Morse’s and Cook’s 2014
testimonies the district court found the alleged oral agreement demonstrated “a textbook
example of a question of fact for a jury, as arbiter of credibility, to resolve.” 2015 U.S. Dist.
LEXIS 11521. The Seventh Circuit agreed that there was conflicting evidence “and the
district judge therefore correctly ruled that the issue could not be resolved on a motion for
summary judgment.” 808 F.3d at 704.
                                                                                              12
    Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 13 of 25 PageID #:2092




policy [in Illinois], and settlement agreements need not be in writing.”). “Oral

settlement agreements are enforceable under Illinois law if there is clearly an offer

and acceptance of the compromise and a meeting of the minds as to the terms of the

agreement. The essential terms must be definite and certain so that a court can

ascertain the parties’ agreement from the stated terms and provisions.” Dillard v.

Starcon Int'l, Inc., 483 F.3d 502, 507 (7th Cir. 2007) (internal citations and quotations

omitted). Further, whether there was a “meeting of the minds” “depends on the

parties’ objective conduct, not their subjective beliefs.” Id. “An oral settlement

agreement is enforceable absent fraud, mistake, or duress.” McDonald v. Topolski,

2017 IL App (1st) 170342-U, ¶ 23 (2017). Plaintiffs do not raise fraud, mistake, or

duress, only that Vita Food and Cincinnati did not reach a settlement agreement in

January 2017.

    The following relevant facts are undisputed: the morning of January 25, 2017

(while the trial in the Underlying Action was ongoing), counsel for Vita Food, Steven

Blonder (“Blonder”), contacted counsel for Cincinnati, Brian Reid (“Reid”), regarding

settlement of Vita Food’s claim for coverage from Cincinnati. (DSOF ¶45; Dkt. 49

¶45). 8 That morning Reid and Blonder had two conversations; only Reid and Blonder




8 Local Rule 56.1(b)(3) requires a concise response to a movant’s statement of facts and “in
the case of any disagreement, specific references to the affidavits, parts of the record, and
other supporting materials relied upon.” Plaintiffs’ response to DSOF ¶45 states:
“[u]ndisputed that Steven Blonder, counsel for Vita Food, and Brian Reid, counsel for
Cincinnati, had two phone calls on January 25, 2017.” Plaintiffs did not disagree with
Cincinnati’s statement in paragraph 45 or cite any evidence contradicting the statement.
That statement of fact is therefore deemed admitted. See Local Rule 56.1(b)(3)(C) and FRCP
56(e)(2) (if a party “fails to properly address another party’s assertion of fact as required by
Rule 56(c), the court may consider the fact undisputed for purposes of the motion.”).
                                                                                             13
  Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 14 of 25 PageID #:2093




were on those calls. (Id.; see also PSOF ¶45; Dkt. 37 at 17-18). After the jury verdict

in the Underlying Action, Cincinnati sent Vita Food a $500,000 check but Vita Food

returned the check uncashed. (DSOF ¶¶50-51).

   As evidence of the oral agreement, Cincinnati provided the sworn declaration of

its counsel, Reid. In his declaration, Reid stated that the morning of January 25,

2017, “counsel for Vita Food communicated a settlement demand to me in my capacity

as counsel for Cincinnati, stating that if Cincinnati would agree to pay $500,000

toward the settlement being negotiated with respect to the Ovando Lawsuit, Vita

Food would release its claim against Cincinnati with respect to indemnity against

any settlement or judgment reached in the Ovando Lawsuit.” (Reid Decl. (Dkt. 45-15)

¶4). After consulting with his client, he contacted Vita Food’s counsel and “confirmed

Cincinnati’s agreement to settle the disputed coverage claim based on the terms

stated by Vita Food.”(Id. ¶5). Reid’s letter to Blonder on February 15, 2017 reiterated

the agreed-upon terms and sent Vita Food a $500,000 check. (Id., Exh. A).

   Reid’s sworn deposition testimony is consistent with his declaration. He testified

that Blonder emailed him on January 25, 2017 asking Reid to call him “ASAP” and

during the call, Blonder requested that “Cincinnati increase its settlement offer (to

$500,000) in return for a release of Vita Food’s insurance claim as their additional

insured.” (Reid Dep. (Dkt. 38-3) p.18). Reid testified that regardless of what happened

with the high/low agreement being negotiated with regard to the Underlying Action,

Blonder told him that $500,000 would be “all that Vita Food ever seeks from

Cincinnati and resolves the claim.” (Id. p.19). After talking to Cincinnati, Reid called



                                                                                     14
  Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 15 of 25 PageID #:2094




Blonder back and said Cincinnati “will agree to resolve the pending coverage dispute

and meet…the $500,000 demand in return for the release promised by Vita Food.”

(Id. p.22).

    Thus Reid’s sworn declaration and deposition testimony establishes that Vita

Food made an offer, Cincinnati accepted the offer, and they had a meeting of the

minds as to the essential terms of the agreement: Vita Food would release its claim

that it was an additional insured under the Cincinnati Policy in exchange for

Cincinnati paying Vita Food $500,000.

        B. Plaintiffs’ Response

   Plaintiffs dispute there was an oral settlement agreement based on: (1) Reid’s

testimony about a third call on January 25, 2017 with Blonder and Plaintiffs’ claims

handler, Brian Diericks; (2) Diericks’ declaration; and (3) Blonder’s March 17, 2017

letter to Reid. (Dkt. 49).

   As to Reid’s deposition testimony, he acknowledged that he had a third call on

January 25, 2017, this time with both Blonder and Diericks. Plaintiffs cite Reid’s

testimony to support their statement that “Diericks explicitly stated that Plaintiffs

would not accept Cincinnati’s settlement offer of $500,000.” (Dkt. 49 ¶46; PSOF ¶46,

citing Reid Dep. 24:6–21). However, that is a mischaracterization of the testimony.

Reid testified that Diericks “basically said Cincinnati can’t pay 500,000; they must

pay 1,000,000, something to that effect,” and he interpreted that as Diericks

attempting to repudiate the settlement Cincinnati and Vita Food had already

reached. (Reid Dep. 24:6–21).



                                                                                   15
    Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 16 of 25 PageID #:2095




    Plaintiffs also rely on Diericks’ declaration. (Dkt. 40 (Diericks Decl.)). Diericks is

a Senior Technical Claims Specialist at Liberty Mutual Insurance, whose member

companies include Wausau and Employers. (Id.). Diericks stated that on January 27,

2017, Ovando, Baez, Vita Food, Wausau, and Employers reached a high/low

agreement and “kept open the possibility of contribution from Cincinnati to that

agreement.” (Id. ¶4). He further testified about conversations he had with Reid on

January 30 and 31, 2017. (Id. ¶¶6-7). 9 Diericks’ declaration does not address the two

phone calls between Reid and Blonder on January 25 (nor could it since Diericks was

not on those calls). Notably, Diericks also does not provide any testimony about what

was said on the third phone call on January 25, when Plaintiffs claim Diericks

“explicitly” rejected Cincinnati’s settlement “offer.” (PSOF ¶46). (His claims notes

attached as Exhibit A to his declaration also do not contain any notes for January 25,




9 In his declaration, Diericks states: “On January 31, 2017, I received a return call from Mr.
Reid reiterating Cincinnati’s offer from the prior week: that Cincinnati would pay a lump
sum of $500,000 toward the high-low agreement to resolve any and all coverage claims
against Painters. [] I never agreed to or accepted this offer.” (Diericks Decl. ¶7). First,
Diericks’ declaration contains no testimony about the January 25th calls or about any other
discussions he had with Reid “the prior week.” To the extent Diericks refers to the January
25th calls between Reid and Blonder, it is undisputed he was not a party to those calls so he
would not have personal knowledge of the content of those calls. See Stagman v. Ryan, 176
F.3d 986, 995 (7th Cir. 1999) (“statements outside the affiant's personal knowledge or
statements that are the result of speculation or conjecture or merely conclusory do not meet
this requirement [in Rule 56]”). Second, as discussed in Section IV, infra, Plaintiffs have
failed to show that Vita Food did not have the authority to settle with Cincinnati at that
time without Plaintiffs’ or (apparently by extension) Diericks’ approval. Therefore, the
Court finds that Diericks’ statement about his January 31st conversation with Reid does not
raise a genuine factual issue about whether Vita Food and Cincinnati reached a settlement
on January 25th.



                                                                                           16
     Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 17 of 25 PageID #:2096




2017). 10 Thus Diericks’ declaration does not create a genuine issue of material fact

about whether Reid and Blonder entered into an oral agreement on behalf of their

clients on January 25, 2017.

     Finally, Plaintiffs rely on Blonder’s March 17, 2017 letter to Reid. (Diericks Decl.,

Exh. D “Blonder Letter”). In that letter, Blonder rejected the contention that “Vita,

Liberty Mutual and Cincinnati reached a ‘settlement agreement’ on January 25,

2017.” The letter explained that “[w]e specifically discussed that there was never an

agreement, a point which was reaffirmed during your communications with Brian

Diericks from Liberty Mutual that day and throughout the Ovando trial. As you are

well aware, your $500,000 offer was rejected at the time and that rejection continues

today.”

     The Blonder Letter, arguably hearsay, contains conclusory statements and lacks

specific facts. It does not provide a basis for the Court to find that the conduct and

statements described in Reid’s testimony are disputed. First, the Blonder Letter

refers to an attempted settlement agreement other than the one Reid testified about

and referenced in his February 15 letter—Blonder refers an alleged settlement

between Vita, Liberty Mutual and Cincinnati (not Vita Food and Cincinnati only).

Second, Blonder’s letter does not make clear who “we” is (“we specifically


10 Diericks’ declaration also attaches the February 1, 2017 written agreement between
Ovando and his wife on one hand and Vita Food, Wausau and Employers on the other.
Plaintiffs admit that Cincinnati is not a party to the February 1, 2017 written agreement
(Dkt. 48 at 14). As discussed, there is no evidence that the Cincinnati-Vita Food oral
settlement agreement was conditioned on entering into a written contract. Furthermore,
even if there was evidence that Cincinnati and Vita Food anticipated a formal written
document, that “does not preclude enforcement of a specific preliminary promise.” Dawson v.
Gen. Motors Corp., 977 F.2d 369, 374 (7th Cir. 1992).
                                                                                        17
  Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 18 of 25 PageID #:2097




discussed…”), especially given that in the sentence before Blonder refers to Vita,

Liberty Mutual and Cincinnati. And it is not clear when the referenced discussion

occurred. Although Blonder generally states that there was “never an agreement”

and “your $500,000 offer was rejected at the time” his letter does not provide specific

facts about what was said during the January 25, 2017 conversations. In contrast to

Reid’s sworn declaration and deposition testimony recounting specific facts about

what happened and was said by Reid and Blonder, Blonder’s (unsworn) conclusory

statements do not create a genuine issue of material fact about whether Reid and

Blonder entered into an oral agreement on behalf of their clients the morning of

January 25, 2017. See Laserage Tech. Corp. v. Laserage Labs., Inc., 972 F.2d 799, 802

(7th Cir. 1992) (the court’s assessment of whether there was a meeting of the minds

is objective and depends on “what the parties expressed to each other.”); Dillard, 483

F.3d at 507 (courts assess parties’ objective conduct, not their subjective beliefs).

   Also in response to Cincinnati’s summary judgment motion, Plaintiffs make

conclusory arguments unsupported by evidence. For example Plaintiffs argue:

      •   “As a practical matter, Vita Food would have had no incentive to settle its
          claim against Cincinnati without Plaintiffs’ participation, given that it
          potentially faced millions of dollars of liability in the Underlying Action.”
          (Dkt. 48 at 13).

      •   “The circumstances by which Reid sent the check (i.e., the day after the
          $8.96 million verdict and before any written agreement or release was
          signed or ever even negotiated) further underscore that Reid and Cincinnati
          plainly knew that no settlement had been reached.” (Id. at 15).

      •   “Cincinnati’s blatant eagerness to settle its claim for $500,000 provides
          additional support that even Cincinnati (and its attorney, Reid) was well
          aware of its obligation to pay its full $3 million limits.” (Id. at 16).



                                                                                        18
  Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 19 of 25 PageID #:2098




   These arguments do not defeat summary judgment. See Daugherty v. Harrington,

906 F.3d 606, 611 (7th Cir. 2018) (“conclusory statements not grounded in specific

facts are not enough” to avoid summary judgment) (citations and quotations omitted);

Bordelon v. Bd. of Educ., 811 F.3d 984, 989 (7th Cir. 2016) (same). Indeed the

argument, for example, about Vita Food’s incentive as a practical matter, asks the

Court to speculate about Vita Food’s state of mind on January 25, 2017. That is not

a proper consideration under Illinois law when determining whether an agreement

was reached when deciding if summary judgment is warranted. See Laserage Tech.

Corp., 972 F.2d at 802. See also Argyropoulos v. City of Alton, 539 F.3d 724, 732 (7th

Cir. 2008) (“our favor toward the nonmoving party does not extend to drawing

inferences that are supported by only speculation or conjecture”).

   To argue that an oral contract was not formed, Plaintiffs also argue that Vita Food

and Cincinnati had material terms still to be worked out and they did not execute a

written agreement or release. These arguments are not convincing. Plaintiffs argue

that “[a]t minimum, the record shows that the parties undoubtedly contemplated

further negotiations as to material terms,” but do not cite any part of the record in

support. (Dkt. 48 at 15). Nor do they identify what material terms were left to be

determined. Reid’s testimony shows that the terms of the agreement were simple:

Vita Food would release its claim that it was an additional insured under the

Cincinnati Policy and Cincinnati would pay Vita Food $500,000 in return.

   Plaintiffs assert that Reid “could not possibly have reasonably understood or

intended for Cincinnati to have settled its claim when Cincinnati had no written



                                                                                   19
  Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 20 of 25 PageID #:2099




releases from Vita Food or Plaintiffs.” (Dkt. 48 at 16). In addition to the fact that this

is conjecture, Plaintiffs fail to provide any evidence that a condition of the oral

contract was the execution of a written one. See Love v. Ill. Bell & IBEW, Local 21,

210 F. App'x 516, 518 (7th Cir. 2006) (an oral agreement is enforceable “even if the

parties expect to later reduce it to writing--unless a party conditions its acceptance

on the execution of a written agreement.”); see also McDonald, 2017 IL App (1st)

170342-U, ¶ 28 (language of oral release sufficiently definite to be enforceable).

   Moreover, it may be that Vita Food reassessed its agreement after the verdict in

the Ovando trial, but “it is well-established that ‘a party to a settlement cannot avoid

the agreement merely because he subsequently believes the settlement insufficient.’”

Cotton v. Adams, 2017 U.S. Dist. LEXIS 35844, at *7 (N.D. Ill. Mar. 14, 2017) (quoting

Glass v. Rock Island Ref. Corp., 788 F.2d 450, 454 (7th Cir. 1986)). Indeed Plaintiffs

focus on events after the two calls between Reid and Blonder on January 25, 2017

(Dkt. 48 at 13 and Diericks Decl.) but do not explain how this shows that the oral

agreement was not formed. See Elustra v. Mineo, 595 F.3d 699, 709 (7th Cir. 2010)

(“Post-acceptance conduct does not retract an earlier acceptance.”).

   Finally, Plaintiffs stress that “Cincinnati chose not to depose Blonder or Diericks

in this case.” (Dkt. 48 at 13). But in moving for summary judgment, Cincinnati has

provided evidence that it reached an oral settlement agreement with Vita Food in the

form of Reid’s sworn declaration and deposition testimony. The burden thus shifts to

Plaintiffs to provide evidence of specific facts creating a genuine dispute about

whether such an agreement was reached. Plaintiffs have not done so.



                                                                                       20
  Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 21 of 25 PageID #:2100




       C. The Case Law Cited by Plaintiffs is Distinguishable

   Plaintiffs rely on case law that is distinguishable. Abbott Labs. v. Alpha

Therapeutic Corp., 164 F.3d 385 (7th Cir. 1999), did not involve an oral settlement

agreement. There the attorneys exchanged written letters attaching draft settlement

proposals, and during extensive negotiations, Abbott’s counsel explicitly left open to

negotiation a material term. Id. at 388. The Seventh Circuit noted that the

“settlement that Alpha and Abbott were trying to hammer out was a complicated,

long-term arrangement involving huge sums of money,” and held that there was no

binding settlement because “[a]greement ‘in general’ with a clear contemplation that

further negotiations as to material terms will be required is simply not enough to

form ties that bind.” Id. at 389. As discussed, here the terms of the Cincinnati-Vita

Food settlement agreement were straightforward, and Plaintiffs have not identified

any evidence showing material terms were left to be negotiated.

   In Tindall Corp. v. Mondelez Int'l, Inc., 248 F. Supp. 3d 895 (N.D. Ill. 2017), the

Court had to determine whether the parties intended to reduce their oral agreement

to a written one and whether their emails formed a binding contract. The Court

analyzed multiple factors including the multiple meetings showing “two parties

continuing to negotiate a complex contract” and an email explicitly stating that there

were additional terms to be worked out. Id. at 907. The Court also found that one

party’s statement in an email, “I am ok with what you have detailed below with the

following comments,” followed by two requests for more information and two

comments was not an objective manifestation of acceptance. Here Plaintiffs do not



                                                                                   21
  Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 22 of 25 PageID #:2101




point to any evidence that there were conditions attached to the oral agreement, a

request for a written agreement or other conditions. They also do not provide any

evidence of statements that additional terms needed to be worked out or requests for

more information during the calls between Reid and Blonder.

   In People ex rel. Skinner v. Caudill Rowlett Scott, the Court found that the letter

from one attorney to the other did not reflect a “meeting of the minds.” 172 Ill. App.

3d 790, 798, 527 N.E.2d 146, 151 (1988). The letter referenced an earlier conversation

about the settlement amount but no terms or conditions. When the court questioned

the attorney about terms or conditions, the attorney admitted that all that was

discussed was the amount. Id. The uncontroverted evidence in the present case

establishes that the parties, through counsel, discussed a set amount of payment in

exchange for a release of claim for coverage. That is a settlement agreement.

   IV.      Vita Food’s Authority to Settle with Cincinnati

   Plaintiffs argue that Vita Food did not have authority to settle with Cincinnati

without Plaintiffs’ consent or involvement. (Dkt. 37 at 20; Dkt. 48 at 16). Plaintiffs

rely on one provision in the insurance policies to support this argument:

         If the insured has rights to recover all or part of any payment we have
         made under this Coverage Part, those rights are transferred to us. The
         insured must do nothing after loss to impair them. At our request, the
         insured will bring “suit” or transfer those rights to us and help us enforce
         them.

   (Wausau Policy, PSOF ¶26). The Employers Policy contains the same language

(PSOF ¶27). Cincinnati responds that Plaintiffs were not necessary parties to its




                                                                                        22
  Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 23 of 25 PageID #:2102




settlement with Vita Food and there were no subrogation rights to be transferred at

that time.

   Indeed the plain language of the policies refer to Plaintiffs’ rights to recover from

the insured all or part of any payment “we have made.” (PSOF ¶26) (emphasis added).

Thus once Plaintiffs have paid, then the insured’s rights are transferred to them. See

Stonegate Ins. Co. v. Hongsermeier, 2017 IL App (1st) 151835, ¶ 16, 72 N.E.3d 869,

874 (2017) (clear words in an insurance policy given their plain and ordinary meaning

and applied as written); Bituminous Cas. Corp. v. Royal Ins. Co. of Am., 301 Ill. App.

3d 720, 727, 704 N.E.2d 74, 79 (1998) (transfer of rights clause “entitles the insurer

to stand in the shoes of the insured to recover against a tortfeasor those amounts paid

to or on behalf of an insured.”).

   On January 25, 2017 when Vita Food entered into the settlement agreement,

Plaintiffs had not yet paid any judgment on behalf of Vita Food. Plaintiffs did not pay

until end of February 2017. (Diericks Decl.). Not until late February 2017, after

judgment was entered against Vita Food in the Underlying Action and Plaintiffs had

paid the judgment, were Plaintiffs entitled to “request” that Vita Food “transfer those

rights”.

   Plaintiffs rely on Benge v. State Farm Mut. Auto. Ins. Co., 297 Ill. App. 3d 1062,

697 N.E.2d 914 (1998) where State Farm insured both the plaintiffs and defendants

in the underlying actions. Despite that unique set of circumstances, the Benge court

acknowledged, “[t]he [subrogation] provision in question stated that the plaintiffs’

rights to recover passed to the defendant when it paid the plaintiffs' damages



                                                                                     23
  Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 24 of 25 PageID #:2103




pursuant to their own coverage.” Id. at 1067 (emphasis added). “The language in the

plaintiffs’ insurance policies clearly stated that, if the defendant paid the plaintiffs

for damages to their vehicles, it would obtain the plaintiffs' rights to recover against

a third party.” Id. at 920. The Benge court stressed: “[c]learly, an insurance carrier

may not exercise its right to subrogation until it has paid the insured's damages

under the policy giving rise to the subrogation rights.” Id. (emphasis added). Hanover

Ins. Co. v. Brandt Constr. Co., 2012 U.S. Dist. LEXIS 26214, at *9 (C.D. Ill. Feb. 29,

2012), also cited by Plaintiffs, addressed whether the insured was a real party in

interest to the lawsuit. The insurer had already made the payment to the insured

and based on the circumstances in that case, the court found the insured was not a

real party in interest. In this case, the question is not whether Vita Food is a real

party in interest. Plaintiffs do not cite any authority to support the proposition that

the transfer of rights provision in the insurance policies prohibited their insured, Vita

Food, from entering into a settlement agreement with Cincinnati before Plaintiffs

had made any payment on behalf of Vita Food.

   Cincinnati and Vita Food entered a settlement agreement on January 25, 2017.

Plaintiffs have failed to raise a genuine issue of fact about the existence of that

agreement. Thus Cincinnati’s fifth affirmative defense bars Plaintiffs’ claims in this

case.




                                                                                      24
  Case: 1:17-cv-05952 Document #: 61 Filed: 05/05/20 Page 25 of 25 PageID #:2104




                                  CONCLUSION

   For the stated reasons, Plaintiffs’ motion for summary judgment [36] is denied

and Cincinnati’s motion for summary judgment [43] is granted. Judgment is entered

in favor of Defendant Cincinnati. Civil case terminated.


                                            E N T E R:


Dated: May 5, 2020

                                            MARY M. ROWLAND
                                            United States District Judge




                                                                                   25
